Case: 17-20433      Document: 00514626399        Page: 1     Date Filed: 09/04/2018




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                      No. 17-20433                        United States Court of Appeals

                                      No. 18-20092
                                                                                   Fif th Circuit

                                                                                  FILED
                                                                          September 4, 2018
                                                                             Lyle W. Cayce
RICHARD BARROSO,                                                                  Clerk

                                                Plaintiff−Appellant,

versus

THE STATE OF TEXAS; TEXAS DEPARTMENT OF CRIMINAL JUSTICE;
CORRECTIONAL MANAGED HEALTH CARE;
TEXAS TECH UNIVERSITY MEDICAL PROVIDER;
BRAD LIVINGSTON; ET AL.,

                                                Defendants−Appellees.



                  Appeals from the United States District Court
                       for the Southern District of Texas
                                No. 4:16-CV-3235




Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *

      Richard Barroso, Texas prisoner #1452245, filed a 42 U.S.C. § 1983
action against numerous officials of the Texas Department of Criminal Justice


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-20433    Document: 00514626399     Page: 2   Date Filed: 09/04/2018


                                 No. 17-20433
                                 c/w 18-20092

challenging the conditions of confinement in the Dalhart Unit; Barroso was
then transferred to the Michael Unit. On two occasions, Barroso moved for a
Temporary Restraining Order (“TRO”) against officials of the Michael Unit,
which is in the Eastern District of Texas. In both cases, the district court
dismissed the motions for a TRO without prejudice to Barroso’s seeking relief
in the Eastern District.    Barroso appeals both dismissals, and we have
consolidated the appeals.

      Our jurisdiction is limited to appeals from final decisions. 28 U.S.C.
§ 1291.   Although certain interlocutory orders pertaining to injunctions are
immediately appealable under 28 U.S.C. § 1292, we do not have appellate juris-
diction over the denial of a TRO, which is not an “injunction” under
§ 1292(a)(1). See In re Lieb, 915 F.2d 180, 183 (5th Cir. 1990); Overton v. City
of Austin, 748 F.2d 941, 952 (5th Cir. 1984).

      Accordingly, the appeals are DISMISSED. All of Barroso’s motions are
DENIED as unnecessary.




                                       2